DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 08/29/2022 has been entered.  Claims 1-46 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites  “The method of Claim, wherein…”, which is missing referring to a preceding claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15, 28-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, Jr. et al. (Bowman), US Patent Application Publication No. US 2017/0024447 in view of Lininger, US Patent Application Publication No. US 2012/0331061 A1 (Bowman is from IDS filed on 01/29/2020) and further in view of Glunz, US Patent Application Publication No. US 2017/0132568 A1.

As to independent claim 1, Bowman discloses a system, comprising: 
one or more processing units (Figure 2 and paragraph [0022]: collaborative CAx editing system may include one or more CAx clients with at least one processor):
memory coupled to the one or more processing unit and having stored therein at least one database that stores data representative of one or more assets (Figure 2 and paragraph [0023]: a collaborative CAx server stores an operations log of the engineering object within a collaborative data store, which is a database; paragraph [0032]: the operations log of the engineering object may include references to features (assets) within the proprietary representation of the engineering object); and
one or more communication interfaces coupled to the memory and operable for bidirectional communication with a plurality of different types of applications that interoperate with each other through changes to the at least one database (Figure 2 and paragraphs [0022]-[0023]: each of the CAx clients is connected with CAx server for communications back and forth; the proprietary CAx application and the associated proprietary format of the object file may be different on each client);
wherein one or more first changes made to at least one asset of the one or more assets using one or more first applications of the applications are saved to the at least one database and provided from the at least one database to one or more second applications of the applications (Abstract: execute a first software application and enable first user of the first software to edit the content of object, and the CAx server or collaborative server may be configured to detect updates to the content of the object (paragraphs [0023], [0024], [0041]: when a second CAx client adds or change a feature in the proprietary representation, an instance of the synchronization module corresponding to the second client may communicate the feature identifier and a corresponding feature definition to the CAx server, the synchronization module associated with the first CAx client may receive a feature identifier and the feature definition corresponding to the feature created on the second CAx client).
Bowman discloses a CAx (CAD or CAM or other design type) system file handling object editing and data server stores CAx models within various model files or record (paragraph [0021]).  CAx object models are well known in 3D modeling.  Thus, Bowman discloses “further wherein one or more representations of the at least one asset in the one or more databases comprises three-dimensional data.”
Bowman, however, does not disclose the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications for subscriptions to one or more subsets of the one or more assets; and provided from the at least one data based at least on the one or more second applications having at least one subscription of the subscriptions corresponding to the at least one asset.

In the same field of endeavor, Lininger discloses an application programming interface (API) is provided for use with a modeling software, wherein the API allows users at several devices operating on a network to collaboratively develop a model of an object or a group of objects (assets) (Abstract).  Lininger further discloses a model can be a 3D model (paragraph [0007]).  Lininger further discloses the API receives an indication that a selected component has been modified by the modeling software in accordance user commands, generates component data indicative of the modifications of the selected component, and causes an update indication to be transmitted to a collaboration server via a communication network to synchronize the selected component between the first computing device and a second computing device, wherein the update indication may include a component identifier, such that the component identifier uniquely identifies the selected component in the model (Abstract and paragraph [0007]).  Lininger further discloses the 3D modeling software includes built-in functionality that allows users to invite other users to participate in the development of a model and propagate updates to models or components to the participating users (paragraph [0020]).  Lininger further discloses the collaboration API may generate the data structure to describe the model as a hierarchical tree structure, and generate serialized descriptions of branches to report updates to other devices (paragraph [0036]).  Lininger further discloses 3D modeling application and/or the collaboration API may generate a unique component identifier for a branch in the data structure so that when multiple users collaboratively develop the model, they can unambiguously identify components within each other’s copies of the data structure (paragraph [0037]).  Lininger further discloses the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), a transformation operation selected from a list (e.g., translate, rotate, scale), and a user identifier (paragraph [0040]).
In addition, Glunz discloses collaborating on three dimensional (3D) models for building information modeling (BIM) (paragraph [0028]).  Glunz further disclose a method and system for allowing two-way, real-time and static collaboration between native and new 3D object models from within existing 3D modeling BIM programs and the actual physical objects at the actual physical locations (paragraph [0030]).  Glunz further discloses an electronic system include one or more target network devices 12, 14, 16, wherein the one or more target network devices include, but are not limited to, multimedia capable desktop and laptop computers, digital cameras, portable game consoles, nonportable game consoles, wearable network devices, and/or other types of network devices (paragraph [0064]).  Glunz further discloses in TABLE 1, section 2 (between paragraph [0176] and [0177]) that BIM multi-media collaboration services capabilities are available over plurality broadband communications networks and accessed through standard mechanism that promote use by heterogeneous thin or thick client platforms.  Thus, Glunz discloses the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the collaboration system of Bowman to include the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications for subscriptions to one or more subsets of the one or more assets; and provided from the at least one data based at least on the one or more second applications having at least one subscription of the subscriptions corresponding to the at least one asset, as taught by Lininger and Glunz for the purpose of allowing users to edit 3D models/objects and collaborating/synchronizing the edited 3D models with other collaborators.

As to dependent claim 2, Bowman discloses wherein the at least one database is updated to include the one or more first changes at least by synchronizing the at least one database and data of the one or more first application; and wherein the one or more first changes are provided to the one or more second applications at least by synchronizing data of the one or more second applications and the at least one database after the at least one database is updated to include the one or more first changes (paragraph [0041]).

As to dependent claim 3, Bowman discloses wherein the one or more second applications perform one or more operations using the one or more first changes (paragraph [0041]).
 
As to dependent claim 4, Bowman discloses wherein the one or more operations comprise the one or more second applications making one or more second changes to the at least one asset, wherein the one or more second changes are saved to the at least one database (paragraph [0041]).

As to dependent claim 5, Bowman discloses wherein the at least one database is updated to include the one or more second changes by synchronizing the at least one database and the data of the one or more second applications after the one or more second applications generate the one or more second changes; and wherein the one or more second changes are provided to the one or more first applications by synchronizing the at least one database and the data of the one or more first applications after the at least one database is updated to include the one or more second changes (Abstract and paragraph [0041]).

As to dependent claim 6, Bowman discloses wherein the at least one asset is a first asset, wherein the one or more operations comprise the one or more second applications making a change to a second asset of the plurality of assets, and wherein the change to the second asset is saved to the at least one database (Abstract and paragraph [0041]).

As to dependent claim 7, Bowman and Lininger disclose at least some of the subscriptions are to different subsets of one or more layers of a plurality of layers that collectively define properties of objects (Bowman, paragraph [0041]; Lininger, paragraphs [0027, [0032], [0048], [0055]).

As to dependent claim 8, Bowman and Lininger disclose wherein the one or more first changes are to one or more first layers of a plurality of layers that collectively define properties of objects, at least one first object of the objects inherits one or more first properties from the one or more first layers, and at least one second object of the objects inherits one or more second properties form the one or more second layers of the plurality of layers (Bowman, paragraph [0041); Lininger, paragraphs [0027, [0032], [0048], [0055]).

As to dependent claim 9, Bowman and Lininger disclose wherein the one or more first changes are to a layer of a plurality of layers that collectively define properties of objects, and the one or more first changes correspond to one or more changes to a plurality of the objects (Bowman, paragraph [0041); Lininger, paragraphs [0027, [0032], [0048], [0055]).

As to dependent claim 10, Bowman and Lininger disclose wherein conflicts between changes to the at least one database are resolved according to a ranking assigned to the applications that are sources of the changes (Lininger, paragraph [0035]).

As to dependent claim 11, Bowman and Lininger disclose wherein the at least one database comprises the plurality of assets, and wherein a set of the assets from the plurality of assets comprises a virtual scene when assembled (Lininger, paragraph [0032]).

As to dependent claim 12, Bowman and Lininger disclose wherein at least one application of the different types of applications is selected from a group consisting of:
a physics simulation application;
an artificial intelligence application;
a global illumination application;
a game engine;
an animation tool:
a computer graphics application;
a renderer,
a graphics editor (Bowman, paragraph [0019]);
a virtual reality application;
an augmented reality application; and 
a scripting application (Lininger, paragraph [0028]).

As to dependent claim 13, Bowman discloses wherein a plurality of changes made by the one or more first applications to one or more assets in the at least one database are accumulated in a list, wherein the plurality of changes in the list are saved to the at least one database periodically (paragraphs [0004], [0021]).

As to dependent claim 14, Bowman and Lininger disclose wherein the one or more processing unit execute a renderer that assembles objects to generate a frame comprising a virtual scene, wherein the system  is communicatively coupled to a plurality of different types of client devices having different capabilities, and wherein the renderer assembles the virtual scene for each client device of the client devices according to the capability of said each client device (Bowman, paragraph [0022], Lininger, paragraphs [0031]-[0032]).

As to dependent claim 15, Bowman and Lininger disclose wherein a plurality of changes made by the one or more first applications to one or more assets in the at least one database are saved to the at least one database at a rate that corresponds to a rate at which the renderer generates frames (paragraphs [0040],[0041], Lininger, paragraphs [0031]-[0032]).

Claims 28-46 contain similar limitations of claims 1-16.  Therefore, claims 28-46 are rejected under the same rationale.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, Jr. et al. (Bowman), US Patent Application Publication No. US 2017/0024447 and further in view of Lininger, US Patent Application Publication No. US 2012/0331061 A1 (Bowman is from IDS filed on 01/29/2020)

As to independent claim 16, Bowman discloses a method, comprising: 
at one or more servers that stores at least one database comprising assets, wherein the assets comprise one or more elements (Figure 2 and paragraph [0023]: a collaborative CAx server stores an operations log of the engineering object within a collaborative data store, which is a database; paragraph [0032]: the operations log of the engineering object may include references to features (assets) within the proprietary representation of the engineering object): 
receiving one or more first changes to one or more first elements of at least one asset in the at least one database, the one or more first changes generated using a first type of application of a plurality of different types of applications that interoperate with each other through changes to the at least one database; updating the one or more first elements in the at least one database to include the one or more first changes (Figure 2 and paragraph [0022]: CAx clients communicate with CAx server, wherein each of CAx application and the associated proprietary format of the object file may be different on each client; paragraph [0041]: a second CAx client changes a feature in the proprietary representation, an instance of the synchronization module corresponding to the second client may communicate the feature identifier and the corresponding feature definition to the CAx server); 
providing the one or more first changes from the one or more servers to a second type of application of the plurality of the different types of applications (paragraph [0041]: CAx server may notify synchronization module on a first CAx client of the new feature in the collaborative database, and synchronization module of the first CAx client may create synchronized feature in proprietary object file on the first CAx client, corresponding to features in proprietary object file on the second CAx client).
 Bowman, however, does not disclose receiving, from a client, a request for one or more subscriptions to one or more subsets of one or more assets, and providing the one or more first changes from the one or more servers to a second type of application of the plurality of the different types of applications based at least on the client having the one or more subscriptions to the one or more subsets.
In the same field of endeavor, Lininger discloses an application programming interface (API) is provided for use with a modeling software, wherein the API allows users at several devices operating on a network to collaboratively develop a model of an object or a group of objects (assets) (Abstract).  Lininger further discloses a model can be a 3D model (paragraph [0007]).  Lininger further discloses the API receives an indication that a selected component has been modified by the modeling software in accordance user commands, generates component data indicative of the modifications of the selected component, and causes an update indication to be transmitted to a collaboration server via a communication network to synchronize the selected component between the first computing device and a second computing device, wherein the update indication may include a component identifier, such that the component identifier uniquely identifies the selected component in the model (Abstract and paragraph [0007]).  Lininger further discloses the 3D modeling software includes built-in functionality that allows users to invite other users to participate in the development of a model and propagate updates to models or components to the participating users (paragraph [0020]).  Lininger further discloses the collaboration API may generate the data structure to describe the model as a hierarchical tree structure, and generate serialized descriptions of branches to report updates to other devices (paragraph [0036]).  Lininger further discloses 3D modeling application and/or the collaboration API may generate a unique component identifier for a branch in the data structure so that when multiple users collaboratively develop the model, they can unambiguously identify components within each other’s copies of the data structure (paragraph [0037]).  Lininger further discloses the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), a transformation operation selected from a list (e.g., translate, rotate, scale), and a user identifier (paragraph [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the collaboration system of Bowman to include receiving, from a client, a request for one or more subscriptions to one or more subsets of one or more assets, and providing the one or more first changes from the one or more servers to a second type of application of the plurality of the different types of applications based at least on the client having the one or more subscriptions to the one or more subsets, as taught by Lininger for the purpose of allowing users to edit 3D models/objects and collaborating/synchronizing the edited 3D models with other collaborators.

As to dependent claim 17, Bowman does not teach but Lininger discloses the one or more servers limit access to the at least one asset by clients to a subset of the clients that have at least one subscription to the at least one asset (Lininger, paragraphs [0044], [0045]).

As to dependent claim 18, Bowman does not teach but Lininger discloses wherein the one or more servers provide the one or more first changes to a plurality of clients based at least one the plurality of clients having subscriptions that include the at least one asset (Lininger, paragraphs [0045]-[0046]).

As to dependent claim 19, Bowman discloses wherein said receiving the one or more first changes and said updating the one or more first elements in the at least one database to include the one or more first changes comprise synchronizing the at least one database and data of the first type of application (paragraphs [0024], [0041]).

As to dependent claim 20, Bowman discloses wherein said providing comprises synchronizing the at least one database and data of the second type of application, after said updating the at least one database to include the one or more first changes (paragraph [0024], [0041]).

As to dependent claim 21, Bowman does not disclose but Lininger discloses wherein the at least one or more servers filter notifications of the one or more first changes per client according to subscriptions to the at least one asset (Lininger, paragraph [0046]). 

As to dependent claim 22, Bowman does not disclose but Lininger discloses at least some subscriptions of the one or more subscriptions are to different subsets of one or more layers of a plurality of layers that collectively define properties of objects (Bowman, paragraph [0041]; Lininger, paragraphs [0027, [0032], [0048], [0055]).


As to dependent claim 23, Bowman and Lininger disclose wherein the one or more first changes are to one or more first layers of a plurality of layers that collectively define properties of objects, at least one first object of the objects inherits one or more first properties form the one or more first layers, and at least one second object of the objects inherits one or more second properties from the one or more second layers of the plurality of layers (Bowman, paragraph [0041); Lininger, paragraphs [0027, [0032], [0048], [0055]).

As to dependent claim 24, Bowman and Lininger wherein the one or more first changes are to a layer of a plurality of layers that collectively define properties of objects, and the one or more first changes correspond to one or more changes to a plurality of the objects (Bowman, paragraph [0041); Lininger, paragraphs [0027, [0032], [0048], [0055]).

As to dependent claim 25, Bowman and Lininger disclose resolving conflicts between changes to the at least one database according to a ranking assigned to the applications that are sources of the changes (Lininger, paragraph [0035]).

As to dependent claim 26, Bowman and Lininger disclose wherein the at least one database comprises a plurality of assets, and wherein a set of the assets from the plurality of assets comprises a virtual scene when assembled (Lininger, paragraph [0032]).

As to dependent claim 27, Bowman and Lininger disclose wherein the first type of application and the second type of application are applications selected from a group of types of applications consisting of: 
a physics simulation application; 
an artificial intelligence application; 
a global illumination application; 
a game engine application; 
an animation tool: 
a computer graphics application; 
a renderer application; 
a graphics editor application (Bowman, paragraph [0019]);
a virtual reality application;
an augmented reality application; and 
a scripting application (Lininger, paragraph [0028]).

Response to Arguments
In the Remarks, Applicant’s argues in substance that the combination of references (Bowman and Lininger) does not disclose the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications for subscriptions to one or more subsets of the one or more assets; and provided from the at least one data based at least on the one or more second applications having at least one subscription of the subscriptions corresponding to the at least one asset.
	Examiner disagrees because Lininger discloses an application programming interface (API) is provided for use with a modeling software, wherein the API allows users at several devices operating on a network to collaboratively develop a model of an object or a group of objects (assets) (Abstract).  Lininger further discloses a model can be a 3D model (paragraph [0007]).  Lininger further discloses the API receives an indication that a selected component has been modified by the modeling software in accordance user commands, generates component data indicative of the modifications of the selected component, and causes an update indication to be transmitted to a collaboration server via a communication network to synchronize the selected component between the first computing device and a second computing device, wherein the update indication may include a component identifier, such that the component identifier uniquely identifies the selected component in the model (Abstract and paragraph [0007]).  Lininger further discloses the 3D modeling software includes built-in functionality that allows users to invite other users to participate in the development of a model and propagate updates to models or components to the participating users (paragraph [0020]).  Lininger further discloses the collaboration API may generate the data structure to describe the model as a hierarchical tree structure, and generate serialized descriptions of branches to report updates to other devices (paragraph [0036]).  Lininger further discloses 3D modeling application and/or the collaboration API may generate a unique component identifier for a branch in the data structure so that when multiple users collaboratively develop the model, they can unambiguously identify components within each other’s copies of the data structure (paragraph [0037]).  Lininger further discloses the collaboration API provides a transform function which a script or a compiled program may invoke with a parameter list that include the identifier of an entity (e.g., a component, an element such as a 3D basic shape, etc.), a transformation operation selected from a list (e.g., translate, rotate, scale), and a user identifier (paragraph [0040]).
In addition, Glunz discloses collaborating on three dimensional (3D) models for building information modeling (BIM) (paragraph [0028]).  Glunz further disclose a method and system for allowing two-way, real-time and static collaboration between native and new 3D object models from within existing 3D modeling BIM programs and the actual physical objects at the actual physical locations (paragraph [0030]).  Glunz further discloses an electronic system include one or more target network devices 12, 14, 16, wherein the one or more target network devices include, but are not limited to, multimedia capable desktop and laptop computers, digital cameras, portable game consoles, nonportable game consoles, wearable network devices, and/or other types of network devices (paragraph [0064]).  Glunz further discloses in TABLE 1, section 2 (between paragraph [0176] and [0177]) that BIM multi-media collaboration services capabilities are available over plurality broadband communications networks and accessed through standard mechanism that promote use by heterogeneous thin or thick client platforms.  Thus, Glunz discloses the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the collaboration system of Bowman to include the one or more communication interfaces to communicate requests from applications of the plurality of different types of applications for subscriptions to one or more subsets of the one or more assets; and provided from the at least one data based at least on the one or more second applications having at least one subscription of the subscriptions corresponding to the at least one asset, as taught by Lininger and Glunz for the purpose of allowing users to edit 3D models/objects and collaborating/synchronizing the edited 3D models with other collaborators.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177